We have reviewed the facts, and the conclusion is expressed that no error was committed in refusing to instruct the jury to acquit the accused if they believed that the money was taken from the injured party by force or if they had a reasonable doubt upon that subject.
The appellants' contention that the evidence of the result of the search *Page 602 
as improperly received is regarded as having been properly decided on the original hearing. In this motion for rehearing the appellants apparently fail to take note of the distinction between the facts controlling the decision of the Hepworth case, 111 Tex.Crim. Rep., 12 S.W.2d 1018, and the Davis case, 113 Tex.Crim. Rep., 21 S.W.2d 509. In the Hepworth case, the person of the accused was searched after his arrest and the result was properly received in evidence. In the Davis case, the officer, after making the arrest of the accused and taking him to jail, went to the residence of the appellant and made a search of it, which was held illegal. The distinction is clearly stated by Judge Martin in the report of the case in 113 Tex.Crim. Rep., 21 S.W.2d 511, in the following language: "This article (Art. 325, C. C. P., 1925,) has been given application in the recent cases of Hepworth v. State, 111 Tex.Crim. Rep., 12 S.W.2d 1018, and Childress v. State, 107 Tex.Crim. Rep., 294 S.W. 586. The distinction between the search of a private dwelling and the person of a suspected thief contemporaneously with a legal arrest who is caught with the stolen goods is obvious from the authorities. See Agnello v. United States, 269 U.S. 20, 46 S. Ct. 4, 70 L.Ed., 145, 51 A. L. R., 409; Chapin v. State,107 Tex. Crim. 477, 296 S.W. 1095; Battle v. State,105 Tex. Crim. 568, 290 S.W. 762; Houston v. State, 112 Texas. Crim. Rep., 261, 16 S.W.2d 119. The right of arrest carries with it the right of a contemporaneous search of the person, and, under some circumstances, of the place where the arrest occurs. But these are not the instant facts. Here the arrest had occurred several hours before. The home of accused was entered subsequently without the semblance of legal authority. This officer, or any other under like circumstances, became by such unlawful act a law violator himself, which neither the habiliments of office nor the exigencies of the occasion palliate or excuse."
See, also, Stokes v. State, 117 Tex.Crim. Rep.,35 S.W.2d 727.
The motion for rehearing is overruled.
Overruled.